Citation Nr: 1213515	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and a psychotic disorder.  

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Zack Stolz, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1996 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010 a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge.  The transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

In November 2010, the Board remanded the claim for service connection for an acquired psychiatric disorder, to include depression and a psychotic disorder, to afford the Veteran a VA psychiatric examination to address the etiology of any psychiatric condition present.  This action was requested in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The requested examination was administered in September 2011.  The examiner opined that the Veteran's present psychiatric disorder was less likely than not incurred in or caused by his active duty service.  However, the examination report does not mention any of the evidence of record favorable to the Veteran.

Service treatment records (STRs) include a December 1996 report of medical history that marked that the Veteran experienced depression or excessive worry.  

During an August 2003 compensation and pension (C&P) examination for hypertension, the Veteran reported a medical history of depression and psychosis.  

VA medical records include a July 2007 note that showed that the Veteran reported that he became symptomatic in service when he began to hear voices and started talking to himself.  Diagnoses include schizoaffective disorder and depression.  

A September 2007 statement from the Veteran's pastor stated that the Veteran would come home when on leave and report hearing voices and further stated that he would talk to himself.  He also reported to the pastor that he was depressed and had feelings of deep loneliness.  

A May 2010 statement from V.M.L. reflects that the Veteran's depression began during his last year in the Navy.

In a July 2010 letter, J.M., Ph.D., H.S.P.P., opines that the Veteran's psychiatric disorder began in service and had been severe since that time.

During his August 2010 Board hearing, the Veteran testified that when he had his depression in service, he talked to the ship's chaplain regarding his concerns.  

As the September 2011 VA examiner did not discuss any of the evidence favorable to the Veteran, it does not appear that the September 2011 VA examiner's opinion is "a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate or explain why an adequate examination report is not needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a VA examination was requested in this case, remand is required for an addendum to the September 2011 VA examination report in which the evidence favorable to the Veteran is discussed.

The Board also points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who prepared the September 2011 VA examination report.  The examiner is requested to prepare an addendum to his prior examination report.

The examiner is requested to render an opinion, with complete rationale, as to whether it is at least as likely as not (50/50 chance) that the Veteran's psychiatric disability is related to service.  In so doing, the examiner must address evidence favorable to the Veteran, including, but not limited to, the December 1996 report of medical history; the July 2007 VA treatment note; the statements from the Veteran's pastor and V.M.L.; and the July 2010 opinion from J.M., Ph.D., H.S.P.P.

2.  If, and only if, the September 2011 VA examiner is not available, schedule the Veteran for an examination with regard to his claim for service connection for an acquired psychiatric condition, to include depression and psychotic disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that a current psychiatric disability is related to service.  In that regard, the examiner's attention is directed to VA medical records indicating diagnoses of depression and schizoaffective disorder.  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.

The examiner must address evidence favorable to the Veteran, including, but not limited to, the December 1996 report of medical history; the July 2007 VA treatment note; the statements from the Veteran's pastor and V.M.L.; and the July 2010 opinion from J.M., Ph.D., H.S.P.P.

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


